Exhibit 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into, effective
as of the 20th day of April, 2017 (the “Effective Date”), by and among PCSB
Financial Corporation, a Maryland corporation having its principal place of
business in Yorktown Heights, New York (the “Company”), and Joseph D. Roberto,
of Hopewell Junction, New York (the “Executive”).  Any reference to the “Bank”
shall mean PCSB Bank, the Company’s wholly-owned subsidiary.    

WITNESSETH THAT:

WHEREAS the Company desires to employ the Executive in an executive capacity in
the conduct of its businesses, and the Executive desires to be so employed on
the terms contained herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Employment and Employment Period. The Company hereby employs the Executive and
the Executive agrees to be employed by the Company, on the terms and conditions
set forth in this Agreement, for a period commencing on the date hereof and
continuing thereafter until December 31, 2019 (the “Term”). Commencing on
January 1, 2018, and on each January 1 thereafter (each, an “Renewal Date”), the
Term shall extend automatically for one additional year, so that the Term shall
be three-years from such Renewal Date, unless either the Company or the
Executive by written notice to the other given at least ninety (90) days prior
to such Renewal Date notifies the other of its intent not to extend the same. In
the event that notice not to extend is given by either the Company or the
Executive, this Agreement shall terminate as of the last day of the then current
Term. In the event a Change in Control (as defined below) occurs during the
initial Term or the extended Term, the Term shall be extended automatically so
that it is scheduled to expire no less than twenty-four (24) months beyond the
effective date of the Change in Control, subject to extension as set forth
above.

2.Capacity and Extent of Service.

(a)At all times during the Term of this Agreement, the Company shall employ the
Executive as its President and Chief Executive Officer, subject to his election
or re-election by the Company’s Board of Director (the “Board”).

(b)The Executive shall be employed on a full-time basis as President and Chief
Executive Officer of the Company and the Bank and shall be assigned only such
duties and tasks as are appropriate for a person in such positions. It is the
intention of the Company and the Executive that, subject to the direction and
supervision of the Board, the Executive shall have full discretionary authority
to control the day-to-day operations of the Company and to incur such
obligations on behalf of the Company as may be necessary or appropriate in the
ordinary course of its business.

{Clients/1511/00286759.DOCX/2 }

--------------------------------------------------------------------------------

(c)During his employment hereunder, the Executive shall devote his full business
time and his best efforts, business judgment, skill and knowledge to the
performance of his duties and responsibilities hereunder and under the terms of
the employment agreement between Executive and the Bank. Except as otherwise
permitted in this Section 2(c) and Section 2(d), the Executive shall not engage
in any other business activity during the Term, other than an activity approved
in writing by the Board.  For the avoidance of doubt, the Executive may engage
in service for civic, charitable or religious purposes or services in connection
with any trade association (together “Community Activities”) during business
hours without the need for notice to the Board; provided that such service does
not involve a material time commitment.  The Executive shall disclose any such
Community Activities if so requested by the Board and shall cease any such
Community Activities as soon as is practicable if directed in writing by the
Board; provided that such Board determines in good faith that continuation of
such Community Activity is contrary to the legitimate business interests of the
Company.

(d)With the prior written approval of the Board, the Executive may serve on
boards of both for-profit and not-for-profit entities or engage in Community
Activities that involve a material time commitment.  Notwithstanding the
foregoing, the Executive may continue to serve on any board of directors on
which he was serving at the Effective Date.  A list of such boards of directors
has been supplied to the Board.

3.Compensation and Benefits.

(a)Base Compensation. As compensation for the services to be performed by the
Executive during the Term, the Company shall pay to the Executive, in regular
periodic installments, a base salary (“Base Salary”) at the rate of Five Hundred
Sixty Thousand Dollars ($560,000) per year. The Board shall review the
Executive’s annual rate of Base Salary at such times during the employment
period as it deems appropriate, but not less frequently than once every (12)
months, and may in its discretion, approve an increase in the Executive’s annual
rate of Base Salary.

(b)Short-Term Incentive Compensation. In addition to the foregoing Base Salary,
the Executive shall be eligible during the Term to receive cash short-term
incentive compensation, determined and payable in the discretion of the
Compensation Committee of the Board. At least annually, the Compensation
Committee shall consider awarding short-term incentive compensation to the
Executive.

(c)Long-Term Incentive Compensation. In addition to the foregoing Base Salary,
the Executive shall be eligible during the Term to receive long-term incentive
compensation determined and payable in the discretion of the Compensation
Committee of the Board. At least annually, the Compensation Committee shall
consider awarding long-term incentive compensation to the Executive.

(d)Fringe Benefits. During the Term, the Company shall provide the Executive
with the fringe benefits in which the Executive was participating on the
Effective Date. The Executive shall also be entitled to participate in any
employee benefit plans from time to time in effect for executive officers of the
Company.  The Executive shall be entitled to at least four (5) weeks of vacation
per year or such greater amount as determined by the Board from time to time,

{Clients/1511/00286759.DOCX/2 }

2

 

--------------------------------------------------------------------------------

and to the number of personal days to which the Executive would otherwise be
entitled under the Company policies in effect for executive officers.  In
addition to the foregoing, the Company shall pay or reimburse the Executive for
all costs associated with the Executive’s use of his country club membership for
business related expenses.  The Executive shall be entitled to an executive
perquisites allotment of Thirty Thousand Dollars ($30,000) annually (the
“Personal Benefits Allotment”), or such other greater amount as recommended by
the Compensation Committee and approved by the Board from time to time (any
increase in the Personal Benefits Allotment shall become the “Personal Benefits
Allotment”), to be applied by Executive, in his sole discretion, towards a car
allowance, country club membership, tax or financial advice or other such other
perquisites as the Executive deems to be appropriate or desirable to his
executive position.  

(e)Attorney’s Fees.  The Company shall reimburse the Executive for his
reasonable attorney’s fees incurred in the review and negotiation of this
Agreement.

(f)Timing of Certain Payments. Any compensation payable or provided under this
Section 3 shall be paid or provided not later than two and one-half months after
the calendar year in which such compensation is no longer subject to a
substantial risk of forfeiture, within the meaning of Treasury Regulations
Section 1.409A-l(d).

(g)Source of  Payments: No Duplication of Benefits.  Notwithstanding any
provision in this Agreement to the contrary, to the extent payments and
benefits, as provided for under this Agreement, including payments and benefits
under Sections 6 and 7 of this Agreement, are paid or received by Executive
under the employment agreement in effect between Executive and the Bank, the
payments and benefits paid by the Bank will be subtracted from any amount or
benefit due simultaneously to Executive under similar provisions of this
Agreement.  Payments will be allocated in proportion to the level of activity
and the time expended by Executive on activities related to the Company and at
the Bank, respectively, as determined by the Company and the Bank.

4.Business Expenses. The Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by him in the performance
of his duties and responsibilities, including but not limited to, annual dues
and/or membership fees in professional associations, attendance at industry
seminars and educational conferences.  Such payments or reimbursements shall be
subject to such reasonable requirements with respect to substantiation and
documentation as may be specified by the Company or their auditors.
Reimbursements of expenses and in-kind benefits subject to this Section 4 or
otherwise provided to the Executive shall be subject to the following rules: (i)
the amount of such expenses eligible for reimbursement or in-kind benefits
provided in any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits provided in any other taxable year, except as
otherwise allowed by Section 409A of the Internal Revenue Code (“Code”); (ii)
any reimbursement shall be made on or before the last day of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred; and (iii) no right to reimbursement or in-kind benefits may be
liquidated or exchanged for another benefit.

{Clients/1511/00286759.DOCX/2 }

3

 

--------------------------------------------------------------------------------

5.Termination. Notwithstanding the provisions of Section 1, the Executive’s
employment hereunder shall terminate under the following circumstances:

(a)Death.  In the event of the Executive’s death during his employment under
this Agreement, the Executive’s employment shall terminate on the date of his
death; provided, however, that, for a period of three (3) months following the
Executive’s death, the Company shall pay to the Executive’s designated
beneficiary (or to his estate, if he fails to make such designation) an amount
equal to the Executive’s Base Salary at the rate in effect at the time of his
death (unless an increased Base Salary shall previously have been authorized to
take effect as of a later date, in which case such increase shall apply as of
that later date), such payments to be made on the same periodic dates as salary
payments would have been made to the Executive had he not died.

(b)Disability. In the event the Executive becomes disabled during his employment
under this Agreement, the Executive’s employment hereunder shall terminate.  For
purposes of this Agreement, disability means any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months and that
renders the Executive unable to engage in any substantial gainful activity. Such
determination may be made by the Board with objective medical input from a
physician chosen by the Board.  In the event of such termination, the Executive
shall continue to receive his full Base Salary and benefits under Section 3 of
this Agreement until he becomes eligible for and receives disability income
under the long-term disability insurance coverage then in effect for the
Executive.

(c)Termination by the Executive Without Good Reason. Notwithstanding the
provisions of Section 1, the Executive may resign from the Company at any time
upon thirty (30) days’ prior written notice to the Company. In the event of
resignation by the Executive under this Section 5(c), the Board may elect to
waive the period of notice, or any portion thereof.

(d)Termination by the Company Without Cause. The Executive’s employment under
this Agreement may be terminated by the Company without Cause upon thirty (30)
days’ prior written notice to the Executive.

(e)Termination by the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:

(i)Failure of the Company to continue the Executive in the positions of
President and Chief Executive Officer (other than a change in position to which
the Executive consents) during the Term or the issuance by the Company of a
notice to the Executive that the Term of this Agreement will not be extended;

(ii)Material adverse change by the Company, not consented to by the Executive,
in the nature or scope of the Executive’s responsibilities, title, authorities,
powers, functions or duties from the responsibilities, title, authorities,
powers, functions or duties normally exercised by an executive in the positions
of President and Chief

{Clients/1511/00286759.DOCX/2 }

4

 

--------------------------------------------------------------------------------

Executive Officer of the Company, including the failure of the Company to permit
the Executive to attend meetings of the Board;

(iii)An involuntary reduction in the Executive’s Base Salary except
across-the-board salary reductions based on the Company’s deteriorating
financial performance similarly affecting substantially all executive management
employees;

(iv)The involuntary relocation of the office at which the Executive is
principally employed to a location more than thirty-five (35) miles’ driving
distance from such office as of the Effective Date hereof (unless the relocated
office is closer to the Executive’s then principal residence); or

(v)Material breach by the Company of Section 3 hereof or of any other provision
of this Agreement, which breach continues for more than ten (10) days following
written notice given by the Executive to the Company, such written notice to set
forth in reasonable detail the nature of such breach.

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within sixty (60) days of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Company’s efforts, for a
period not less than thirty (30) days following such notice (the “Cure Period”),
to remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within sixty (60) days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.  Notwithstanding the foregoing, the Company may elect to
waive the Cure Period, in which case, the Executive’s termination may occur
within such 30-day period.

(f)Termination by the Company for Cause. At any time during the Term, the
Company may terminate the Executive’s employment hereunder for Cause if at a
meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for him, together with counsel, to be heard
before the Board, which notice shall specify in reasonable detail the basis for
a proposal to terminate the Executive’s employment for “Cause”) a majority of
Board determines in good faith that the Executive is guilty of conduct that
constitutes “Cause” as defined herein. Only the following shall constitute
“Cause” for such termination:

(i)Conviction of the Executive by a court of competent jurisdiction of, or entry
of a plea of guilty or nolo contendere for, any criminal offense involving
dishonesty or breach of trust or any felony or crime of moral turpitude;

(ii)Commission by the Executive of an act of fraud upon the Company;

(iii)Willful refusal by the Executive to perform the duties reasonably assigned
to him by the Board (which duties are consistent with the Executive’s status as
President and Chief Executive Officer of the Company), which failure or breach
continues for more

{Clients/1511/00286759.DOCX/2 }

5

 

--------------------------------------------------------------------------------

than thirty (30) days after written notice given to the Executive by the Company
setting forth in reasonable detail the nature of such refusal; or

(iv)Willful breach of fiduciary duty or willful misconduct by the Executive or
the Executive’s commission of an act of moral turpitude that materially and
adversely affects the Company or has the ability to do so.

For purposes of this Section 5(f), no act, or failure to act, on the Executive’s
part shall be deemed willful unless done, or omitted to be done, by the
Executive without the reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company.  For the avoidance of doubt, the
Board’s determination concerning whether “Cause” exists shall not be entitled to
deference in the event of any proceeding concerning such determination.

(g)Termination due to Retirement.  Upon termination of the Executive based on
Retirement, no amounts or benefits shall be due the Executive under this
Agreement, and the Executive shall be entitled to all benefits under any
retirement plan of the Company and other plans to which the Executive is a
party.  Termination of the Executive’s employment based on “Retirement” shall
mean termination of the Executive’s employment in accordance with a retirement
policy established by the Board with the Executive’s consent.  

6.Compensation Upon Termination.

(a)Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) on or before the time required
by law but in no event more than thirty (30) days after the Executive’s date of
termination (the “Termination Date”), the sum of (A) any Base Salary earned
through the Termination Date, (B) unpaid expense reimbursements (subject to, and
in accordance with, Section 4 of this Agreement), (C) unused vacation that
accrued through the Termination Date, (D) any earned but unpaid short-term and
long-term incentive compensation for the year immediately preceding the year of
termination and (E) except in the case of a termination under Section 5(c) or
Section 5(f), a prorated portion of the Executive’s target short-term and
long-term incentive compensation for the year of termination; and (ii) any
vested benefits the Executive may have under any employee benefit plan of the
Company through the Termination Date, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefits”).

(b)Termination by the Company Without Cause or by the Executive for Good Reason.
During the Term, if the Executive’s employment is terminated by the Company
without Cause as provided in Section 5(d), or the Executive terminates his
employment for Good Reason as provided in Section 5(e), the Company shall pay to
the Executive his Accrued Benefits. In addition, subject to the last paragraph
of this Section 6(b), the Company shall provide the benefits listed in
sub-sections 6(b)(i) to (iii) below (the “Severance Benefits”) to the Executive:

(i)Severance Payments.  The Company shall pay the Executive a severance payment
in an amount equal to three (3) times the sum of: (A) the Executive’s average
Base Salary plus (B) the average annual incentive cash compensation awarded to
the

{Clients/1511/00286759.DOCX/2 }

6

 

--------------------------------------------------------------------------------

Executive pursuant to Section 3(b), in each case, with respect to the three (3)
most recent fiscal years ending before or simultaneously with the termination
(the “Severance Amount”). The Severance Amount shall be paid to the Executive in
a single lump sum cash payment within thirty (30) days of the Termination Date,
subject to the receipt of the signed release within such thirty (30) day period
(unless the Executive’s termination occurs under circumstances requiring the
Executive to execute a release of claims within forty-five (45) days of
termination, in which case the thirty (30) day period shall be extended to sixty
(60) days); and further subject to the delay specified in Section 8(a) hereof,
solely to the extent necessary to avoid penalties under Section 409A of the Code
in the event the Executive is a Specified Employee (as defined therein);
provided, however, that if the 30-day (or 60-day) period begins in one calendar
year and ends in a second calendar year, the payment of the Severance Amount
shall commence in the second calendar year.  In addition, the Company shall
provide the Executive with an amount equal to three (3) times the Executive’s
Personal Benefit Allotment, payable in a lump sum cash payment at the same time
and subject to the same conditions as the payment of the Severance Amount;

(ii)Other Post-Termination Benefits.  In the event of any termination without
Cause of the Executive’s employment under Section 5(d), above, or any
termination for Good Reason by the Executive of his own employment under Section
5(e), above, the Company shall pay an additional cash lump sum payment to the
Executive equal to the Company’s applicable percentage of such cost (i.e., the
Company’s co-payment percentage) that would have been payable for a period of
thirty-six (36) months on behalf of Executive (and, to the extent eligible under
the terms of the applicable plans, the Executive’s family members’), for
continuing life, medical and dental coverage, based on the costs in effect for
the Executive on the Termination Date.  To the extent that the Executive and/or
his family members elect COBRA continuation coverage for any period after the
Executive’s termination, such cost will be paid, on a taxable basis, by the
Executive.

Such amount shall be paid to the Executive within the thirty (30) day period (or
sixty (60) day period, as applicable) following the Termination Date, provided
however, if, at the Termination Date, the Executive is a Specified Employee as
defined in Section 8(a) hereof, then, solely to the extent required to avoid
taxes and penalties under Section 409A of the Code, such payment shall be made
within the first thirty (30) days after the first day of the seventh calendar
month commencing after such Termination Date.  

(iii)Vesting of Non-Qualified Deferred Compensation.  The Company shall fully
vest the Executive in any non-qualified deferred compensation plan(s) sponsored
by the Company or the Bank in which the Executive participates.

The Company may condition the provision of the Severance Benefits on the
Executive signing a Release Agreement in substantially the form of Exhibit A
(the “Release Agreement”) within twenty-one (21) days (or forty-five (45) days
in certain conditions, in accordance with applicable law) after it is tendered
and not revoking the Release Agreement within the seven (7) day revocation
period set forth in the Release Agreement; provided that the Company tender the
Release Agreement to the Executive no later than the Termination
Date.  Notwithstanding the

{Clients/1511/00286759.DOCX/2 }

7

 

--------------------------------------------------------------------------------

foregoing, the Release Agreement may be modified to the extent necessary based
on changes in applicable law from and after the date of this Agreement.

7.Change in Control Payment. The provisions of this Section 7 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 6(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within
twenty-four (24) months after the occurrence of the first event constituting a
Change in Control.  These provisions shall terminate and be of no further force
or effect beginning twenty-four (24) months after the occurrence of a Change in
Control.

(a)Change in Control. During the Term, if within twenty-four (24) months after a
Change in Control, the Executive’s employment is terminated by the Company
without Cause as provided in Section 5(d) or the Executive terminates his
employment for Good Reason as provided in Section 5(e), the Company shall pay
the Executive his Accrued Benefits. In addition, the Executive shall be entitled
to the following:

(i)The Company shall pay to the Executive a Change in Control severance payment
(“Change in Control Severance Payment”) in an amount equal to three (3) times
the sum of (A) the Executive’s current Base Salary (or the Executive’s Base
Salary in effect immediately prior to the Change in Control, if higher), plus
(B) the highest annual incentive cash compensation earned by the Executive
pursuant to Section 3(b) with respect to the three (3) most recent fiscal years
ending before or simultaneously with the Change in Control. In addition, the
Company shall provide the Executive with an amount equal to three (3) times the
Executive’s Personal Benefit Allotment, payable in a lump sum cash payment at
the same time and subject to the same conditions as the payment of the Change in
Control Severance Payment.  The Change in Control Severance Payment and Personal
Benefit Allotment shall be paid out in a lump sum payment no later than five (5)
business days after the Termination Date, subject to Section 8(a) hereof, solely
to the extent required to avoid penalties under Section 409A of the Code;

{Clients/1511/00286759.DOCX/2 }

8

 

--------------------------------------------------------------------------------

(ii)The Company shall pay an additional cash lump sum payment to the Executive
equal to the cost of providing for a period of thirty-six (36) months, at no
expense to the Executive (and, to the extent eligible under the terms of the
applicable plans, the Executive’s family members’), continuing life, medical and
dental coverage to the Executive and, as applicable, his family members, based
on the aggregate cost of such coverage in effect for the Executive on the
Termination Date.  Such payment shall be made at the same time as the payment
under Section 7(a)(i) above.  To the extent that the Executive and/or his family
members elect COBRA continuation coverage for any period after the Executive’s
termination, such cost will be paid, on a taxable basis, by the Executive;

(iii)The Company shall fully vest the Executive in the Company’s non-qualified
deferred compensation plan(s) in which the Executive participates.

(b)Change in Control. For purposes of this Agreement, the term “Change in
Control” shall mean the consummation by the Bank or the Company, in a single
transaction or series of related transactions, of any of the following:

(i)Merger:  The Bank or the Company merges into or consolidates with another
entity, or merges another Company or corporation into the Company or the Bank,
and as a result, less than a majority of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were stockholders of the Bank or the Company immediately before the
merger or consolidation;

(ii)Acquisition of Significant Share Ownership:  There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Bank’s or the Company’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Bank’s or the
Company’s voting shares held in a fiduciary capacity by an entity of which the
Bank directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

{Clients/1511/00286759.DOCX/2 }

9

 

--------------------------------------------------------------------------------

(iii)Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Bank’s or the Company’s board of directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Bank’s or the Company’s board of directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the board as the result
of a directive, supervisory agreement or order issued by the primary  regulator
of the Bank or the Company or by the Federal Deposit Insurance Corporation
(“FDIC”) shall be deemed to have also been a director at the beginning of such
period; or

(iv)Sale of Assets:  The Bank or the Company sells to a third party all or
substantially all of its assets.

8.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s “Separation from Service” (as defined below), the Company
determines that the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s Separation from Service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
Separation from Service, or (B) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule. Any such delayed cash payment shall earn interest at an annual rate
equal to the applicable federal short-term rate published by the Internal
Revenue Service for the month in which the date of Separation from Service
occurs, from such date of Separation from Service until the payment date.  

{Clients/1511/00286759.DOCX/2 }

10

 

--------------------------------------------------------------------------------

(b)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s Separation from Service.” For purposes of this
Agreement, a “Separation from Service” shall have occurred if the Company and
the Executive reasonably anticipate that either no further services will be
performed by the Executive after the date of termination (whether as an employee
or as an independent contractor) or the level of further services performed is
less than fifty (50) percent of the average level of bona fide services in the
thirty-six (36) months immediately preceding the termination.  For all purposes
hereunder, the definition of Separation from Service shall be interpreted
consistent with Treasury Regulation Section 1.409A-1(h).

(c)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

9.Non-Competition, Non-Solicitation and Confidential Information.

(a)Non-Competition.  Upon any termination of the Executive’s employment for
which the Executive receives a severance payment pursuant to Section 6(b) of
this Agreement, the Executive agrees not to compete with the Company for a
period of twelve (12) months following such termination in any city, town or
county in which the Executive’s normal business office is located and the
Company or the Bank has an office or have filed an application for regulatory
approval to establish an office, determined as of the Termination Date, except
as agreed to pursuant to a resolution duly adopted by the Board.  the Executive
agrees that during such period and within said cities, towns and counties, the
Executive shall not work for or advise, consult or otherwise serve with,
directly or indirectly, any entity whose business materially competes with the
depository, lending or other business activities of the Company or its
affiliates.  The parties hereto, recognizing that irreparable injury will result
to the Company, business and property in the event of the Executive’s breach of
this Section 9(a), agree that in the event of any such breach by the Executive,
the Company will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by the Executive,
the Executive’s partners, agents, servants, employees and all persons acting for
or under the direction of the Executive.  the Executive represents and admits
that, in the event of the termination of his employment pursuant to Section 6(b)
of this Agreement, the Executive’s experience and capabilities are such that the
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Company, and that the enforcement of a remedy by way
of injunction will not prevent the Executive from earning a livelihood.  Nothing
herein will be construed as prohibiting the Company from pursuing any other
remedies available to the Company for such breach or threatened breach,
including the recovery of damages from the Executive.

{Clients/1511/00286759.DOCX/2 }

11

 

--------------------------------------------------------------------------------

(b)Non-Solicitation. During the term of the Executive’s employment under this
Agreement and the twelve (12) months following the Termination Date (other than
a termination under Section 7 hereof), the Executive shall not, directly or
indirectly (i) hire or attempt to hire any employee of the Company, assist in
such hiring by any other person, or encourage any such employee to terminate his
or her relationship with the Company, or (ii) solicit business from any customer
of the Company or their subsidiaries, divert or attempt to divert any business
from the Company or their subsidiaries, or induce, attempt to induce, or assist
others in inducing or attempting to induce any agent, customer or supplier of
the Company or any other person or entity associated or doing business with the
Company (or proposing to become associated or to do business with the Company)
to terminate such person’s or entity’s relationship with the Company (or to
refrain from becoming associated with or doing business with the Company) or in
any other manner to interfere with the relationship between the Company and any
such person or entity. The Executive understands that the restrictions set forth
in this Section 9(b) and the following Section 9(c) are intended to protect the
Company’ interests in its Confidential Information (as defined below) and
established employee, customer and supplier relationships and goodwill, and the
Executive agrees that such restrictions are reasonable and appropriate for this
purpose.  For the avoidance of doubt, the Executive’s involvement in general
advertising or general personnel recruiting efforts that are not targeted at
customers or employees of any of the Company shall not be considered to violate
this Section 9(b).

(c)Confidential Information. The Executive shall not at any time divulge, use,
furnish, disclose or make accessible to anyone, other than to an employee or
director of the Company with a reasonable need to know, any knowledge or
information with respect to confidential or secret data, procedures or
techniques of the Company (“Confidential Information”), provided, however, that
nothing in this Section 9 shall prevent the disclosure by the Executive of any
such information which at any time comes into the public domain other than as a
result of the violation of the terms of this Section 9 by the Executive or which
is otherwise lawfully acquired by the Executive.

(d)Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company.  The Executive will return to the
Company all such materials and property as and when requested by the Company. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason.  The Executive
will not retain any such material or property or any copies thereof after such
termination.  

(e)Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive

{Clients/1511/00286759.DOCX/2 }

12

 

--------------------------------------------------------------------------------

will not bring to the premises of the Company any copies or other tangible
embodiments of non-public information belonging to or obtained from any such
previous employment or other party.

(f)Litigation and Regulatory Cooperation. During and after the Executive’s
employment with the Company, the Executive shall cooperate fully with the
Company in the defense or prosecution of any claims or any actions now in
existence or that may be brought in the future against or on behalf of the
Company that relate to events or occurrences that transpired while the Executive
was employed by the Company; provided that after the end of the Executive’s
employment, the Executive shall not be required to perform more than one hundred
(100) hours of services pursuant to this Section 9(f) above and beyond services
that could be compelled by issuance of a subpoena. The Executive’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after the Executive’s employment, the Executive also shall
cooperate fully with the Company in connection with any investigation or review
by any federal, state or local regulatory authority as such investigation or
review relates to events or occurrences that transpired while the Executive was
employed by the Company. The Company shall reimburse the Executive for any
reasonable out-of-pocket expenses incurred in connection with the Executive’s
performance of his obligations pursuant to this Section 9(f).  Unless the
Executive is then employed by the Company, the Company shall pay the Executive
for any services pursuant to this Section 9(f) at the hourly rate of the
Executive’s final annual Base Salary divided by 2,080; provided that no payment
obligation shall apply to services that could be compelled pursuant to a
subpoena.

(g)Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company that might result from any breach by the Executive
of the promises set forth in this Section 9, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, the Executive
agrees that if the Executive breaches or proposes to breach, any portion of this
Section 9, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damages to the Company.

10.Withholding. All payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.

11.Indemnification. During the period of his employment hereunder, the Company
agrees to indemnify the Executive in his capacity as an officer of the Company,
all to the maximum extent permitted under the laws of the State of New York and
applicable banking rules and regulations. The provisions of this Section 11
shall survive expiration or termination of this Agreement for any reason
whatsoever.

12.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by registered or certified mail, postage paid, to the Executive at the last
address the Executive has filed in writing with the Company or, in the case of
the Company, at its main office, attention of the Chairman of the Board.

{Clients/1511/00286759.DOCX/2 }

13

 

--------------------------------------------------------------------------------

13.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to its subject matter and may not be changed except by a
writing duly executed and delivered by the Company and the Executive in the same
manner as this Agreement.

14.Binding Effect, Non-assignability. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors. Neither this Agreement
nor any rights arising hereunder may be assigned or pledged by the Executive
during his lifetime.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

15.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative
of  the Company.

16.Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17.Forfeiture of Payments. The Executive agrees that the receipt of severance
compensation under Section 6(b) is conditioned upon the Executive’s compliance
in all material respects with the covenants set forth in Section 9. The
foregoing shall be in addition to any other remedies or rights the Company may
have at law or in equity as a result of the Executive’s failure to observe such
provisions.

18.Applicable Law. This Agreement shall be construed and enforced in all
respects in accordance with the laws of the State of New York, without regard to
its principles of conflicts of laws, and in accordance with and subject to any
applicable federal laws to which the Company may be subject as an FDIC insured
institution. In addition to the foregoing:

(a)In no event shall the Company be obligated to make any payment pursuant to
this Agreement that is prohibited by Section 18(k) of the Federal Deposit
Insurance Act (codified at 12 U.S.C. sec. 1828(k)), 12 C.F.R. Part 359, or any
other applicable law.

(b)In no event shall the Company be obligated to make any payment pursuant to
this Agreement if:

(i)the Company is in default as defined in Section 3(x) (12 U.S.C. sec.
1813(x)(1)) of the Federal Deposit Insurance Act, as amended; or

(ii)the FDIC enters into an agreement to provide assistance to or on behalf of
the Company under the authority contained in Section 13(c) (12 U.S.C. sec.
1823(c)) of the Federal Deposit Insurance Act, as amended.

{Clients/1511/00286759.DOCX/2 }

14

 

--------------------------------------------------------------------------------

19.Dispute Resolution.

(a)If a dispute arises out of or relates to this Agreement, or the breach
hereof, and if such dispute is not settled within a commercially reasonably time
(not to exceed sixty (60) days, through negotiations), the parties shall attempt
in good faith to settle the dispute by mediation under the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association as then in effect (the “Rules”) before resorting to litigation. No
resolution or attempted resolution of any dispute or disagreement pursuant to
this Section 19 shall be deemed to be a waiver of any term or provision of this
Agreement or a consent to any breach or default, unless such waiver or consent
shall be in writing and signed by the party claimed to have waived or consented.

(b)Any dispute or controversy not settled in accordance with the foregoing
provisions of this Section 19 shall be settled exclusively by binding
arbitration to be conducted before three arbitrators in a location within
twenty-five (25) miles of the Company’s headquarters in the State of New York,
in accordance with the Rules. Each party shall select one such arbitrator and
the two arbitrators so selected shall choose a third.

(c)The parties covenant and agree that they will participate in such mediation
and/or arbitration in good faith and that the Company, subject to Section 19(e),
will bear the fees and expenses of such proceeding charged by the American
Arbitration Association (including the fees of the arbitrators). In an
arbitration, the arbitrator shall not have the power to award damages in excess
of actual compensatory damages and shall not multiply actual damages or award
punitive damages or any other damages, and each party hereby irrevocably waives
any claim to such damages.

(d)Any payment required under this Section 19 shall be made after the final
resolution referenced herein, but not later than the later of (i) December 31 of
the calendar year in which such resolution is achieved, and (ii) two and
one-half months after the date on which such final resolution is achieved.

(e)The prevailing party in any arbitration proceeding or any other legal
proceeding between the Executive and the Company , shall be entitled to
reimbursement from the other party for all reasonable attorneys’ fees, costs and
expenses that such prevailing party incurs in connection with any such
proceeding.

20.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

21.Successors to the Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform the Company’s obligations under this Agreement to the same
extent that the Company would be required to perform it if no succession had
taken place.  Failure of the Company to obtain an assumption of this Agreement
at or prior to the effectiveness of any succession shall be a material breach of
this Agreement.  

{Clients/1511/00286759.DOCX/2 }

15

 

--------------------------------------------------------------------------------

22.Indemnification.  The Company agrees to indemnify the Executive in his
capacity as an officer of the Company.  In addition, to the extent that the
Executive serves at the request of the Company as a representative, an officer
or a Board member of any community organization or financial services industry
association or similar entity, he shall be entitled to indemnification by the
Company.  Indemnification pursuant to this Section 22 shall be subject to and
administered in accordance with the charter or by-laws of the Company, as
amended from time to time; provided, however, that the terms of such
indemnification shall be no less favorable to the Executive than those set forth
in the charter or by-laws of the Company as of the date of this Agreement.  Any
indemnification with respect to service to a third party shall be provided only
to the extent that no indemnification or insurance is available from such third
party or that any such indemnification or insurance has been exhausted.

23.No Mitigation.  The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise.  No payment provided for in this Agreement shall be reduced by any
compensation earned by the Executive as the result of employment by another
employer, or the Executive’s receipt of income from any other sources, after
termination of his employment with the Company.

[Signature Page Follows]




{Clients/1511/00286759.DOCX/2 }

16

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized officers, and by the Executive as of the day
and date first above written.

 

 

ATTEST:

PCSB FINANCIAL CORPORATION

 

 

 

 

/s/ Clifford Weber

 

By:

/s/ Richard F. Weiss

Secretary

 

Member of the Board

 

 

 

 

 

JOSEPH D. ROBERTO

 

/s/ Joseph D. Roberto

 

the Executive

 

 

{Clients/1511/00286759.DOCX/2 }

17

 